DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The present Office Action is responsive to the Request for Continued Examination filed on 2-25-2022. As directed, claims 1-3, 6, 13, 15, 19, 21-23, 28, and 30-32 have been amended, claims 5, 7-12, 18, 20, and 24-27 were previously cancelled, claims 17 and 29 have been newly cancelled, and no new claims have been added. Thus, claims 1-4, 6, 13-16, 19, 21-23, 28, and 30-33 are currently pending in the application.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2-25-2022 has been entered.

Response to Amendment
Applicant has amended claims 2-3, 6, 15, 19, 23, and 30-32 to address minor informalities in these claims. With the exception of the objection to claim 15 to include proper punctuation at the end of the claim, the previously held claim objections are hereby withdrawn.
Response to Arguments
Applicant argues (see Remarks as filed, page 8) that Examiner has contended that the instant invention is a chronic treatment device, that the evaluation of the cited prior art being a chronic treatment due to its citation of treatment in traumatic brain injury is in error, that the Nussbaum device explicitly discloses treatment in an acute phase of stroke and therefore teaches away from a chronic treatment, and that Cordo does not remedy these deficiencies because it is improper to combine the device cited by Nussbaum with the method and device taught by Cordo because they treat neurological conditions at different time points in the rehabilitative process. 
Examiner respectfully disagrees. Nussbaum indicates that the disclosed device is for use in an acute phase post-stroke or other brain injury, or when a patient experiences traumatic or iatrogenic brain injury (see Nussbaum at paragraph 4). 
Further, Cordo teaches a wearable device which “imparts vibratory stimuli to appendicular muscles of a patient's limb during daily life activity of the patient to reduce symptomatic relapse of spasticity” in the abstract. Cordo further notes that “Among the various injuries and disorders affecting volitional movement, a subset of these conditions produces dysfunctional patterns of muscle contraction, including too much involuntary postural muscle tone (i.e., "hypertonia") and contraction of the wrong muscles during intentional movement (i.e., "dyssynergia"). Symptoms such as these can occur following stroke, traumatic brain injury, cerebral palsy, focal dystonia, spastic paraparesis, and several other disorders” at paragraph 4, and further that the device can be used in cases of essential tremor (see paragraph 29, lines 1-3). 
Because both Cordo and Nussbaum direct usage of their respective devices to symptoms following both stroke and traumatic brain injury, and because Cordo explicitly teaches that the treatment method occurs chronically (see abstract and paragraph 3: the device is configured to 
Applicant argues (see Remarks as filed page 9 beginning at paragraph 2) that independent claims 1, 13, and 21 have been amended to clarify that the treatment method is intended to include recitations of both non-focal and passive treatment which have different meanings in context of the instant application. In response, the rejections of the independent claims is updated herein to reflect the differences in these claim terms.
Applicant argues (see Remarks as filed page 10, paragraphs 1-2) that the instant application is directed to a method of providing “tactile stimulation” provided from “brushes, compression, piezoelectric, vibratory vibrotactile, stimulation to the surface of the skin”, and further states that Cordo teaches away from the claimed treatment because “Cordo teaches using not vibrotactile stimulation”. First, Examiner notes that the term “vibrotactile” does not appear in the claim language, rather, as conceded by Applicant, the claims are directed to “tactile” stimulation, and as further conceded by Applicant, tactile stimulation can include either “vibratory” or “vibrotactile” stimulation. Therefore, reliance on Cordo is not in error based on Applicant’s own definition of tactile stimulation. Further, the term vibrotactile refers to the perception of vibration through the skin. Thus, even if the claims were amended to recite “vibrotactile” stimulation, the vibrational therapy provided by Cordo would still reasonably read on “vibrotactile” stimulation because the vibration is provided to the user’s skin via the disclosed device, and adapted to be perceived by sensory nerves. Thus, these arguments are not persuasive.
Applicant argues (see Remarks as filed page 11) that the independent claims have been amended, and neither Nussbaum nor Cordo teach a method of turning the stimulation on and off in response to a level of sensed movement. To address these newly amended limitations, reliance on Moaddeb (US 2021/0330547) is provided hereinbelow.
Applicant further argues (see Remarks as filed page 12) that Nussbaum teaches away from chronic treatment, that one of ordinary skill would not look to combine the teachings of Nussbaum and Cordo, that Cordo teaches away from non-focal treatment, that Cordo is silent to a treatment method, that Cordo does not teach that the treatment can be delivered outpatient, and that Cordo teaches stimulating muscles not providing vibrotactile stimulation. 
Examiner respectfully disagrees. Nussbaum indicates that the disclosed device is for use in an acute phase post-stroke or other brain injury, or when a patient experiences traumatic or iatrogenic brain injury (see Nussbaum at paragraph 4). Further, Cordo teaches a wearable device which “imparts vibratory stimuli to appendicular muscles of a patient's limb during daily life activity of the patient to reduce symptomatic relapse of spasticity” in the abstract. Cordo stroke, traumatic brain injury, cerebral palsy, focal dystonia, spastic paraparesis, and several other disorders” at paragraph 4, and further that the device can be used in cases of essential tremor (see paragraph 29, lines 1-3). 
Because both Cordo and Nussbaum direct usage of their respective devices to symptoms following both stroke and traumatic brain injury, and because Cordo explicitly teaches that the treatment method occurs chronically (see abstract and paragraph 3: the device is configured to deliver tactile sensation during a user’s “daily life activity”; paragraph 8, lines 14-21 further indicate the use of the therapy device between physical therapy sessions as well as the use of the device following completion of regularly scheduled therapy for maintenance of improved motor function; paragraph 28 further outlines the use of the device every hour in between medical facility visits, and the use of the device to supplement an outpatient therapy protocol 10 weeks post-stroke; and paragraph 29, lines 19-23 further indicate the use of the device to reduce the effects of essential tremor as a maintenance therapy twice daily in order to sustain tremor abatement in the future), one of ordinary skill in the art would reasonably look to Cordo’s teachings to provide the treatment chronically, and further because Nussbaum also refers to usage of the method and device in traumatic or other brain injury, Nussbaum does not necessarily teach away from chronic usage of the treatment method, and since Cordo indicates the advantageous use of the stimulation device as a chronic maintenance device in traumatic and other types of brain injury or disease process, one of ordinary skill would reasonably look to 
Further, Nussbaum is relied on for non-focal treatment as newly claimed and defined3, and Cordo additionally supports the usage of multiple actuators (20) thereby providing non-focal treatment (see paragraph 19, lines 14-18). Additionally, Cordo explicitly recites a treatment method (see Cordo title, paragraph 22, lines 1-2), that the device is configured for use outside of a provider’s office/facility (abstract and paragraph 3 which indicate that the vibrational treatment occurs during daily life activity, and paragraph 28, lines 1-5 and 32-34), and that the provided stimulation stimulates sensory parts of the central nervous system in order to provide proprioceptive treatment (paragraph 7, lines 1-14), and further that the device can be used to treat symptoms after a stroke (paragraph 28, lines 1-3) which overlaps in usage with Nussbaum’s device. Therefore, these arguments are not persuasive, and reliance on Nussbaum and Cordo is maintained hereinbelow.

Claim Objections
Claims 2-4, 6, 14-16, 19, 22-23, 28, and 30-33 are objected to because of the following informalities:  
-Each of these claims, when referring to the dependency from their respective independent claims, includes the term “Claim” with a capital “C”. Examiner suggests amending these recitations to instead refer to “claim” with a lower case “c”.
Appropriate correction is required.
Claim 6 is objected to because of the following informalities:  
Line 2 should be amended to include a colon (:) following the phrase “consisting of”. 
Appropriate correction is required.
Claim 14 is objected to because of the following informalities:  
-A comma (,) should be added following the recitation “Claim 13”.  
Appropriate correction is required.
Claim 15 is objected to because of the following informalities:  
-A period (.) should be added following the recitation “proximity to the joint”.
Appropriate correction is required.
Claim 19 is objected to because of the following informalities:  
-Line 2 should be amended to read “stimulations include at least one of:” for clarity. 
-In line 3, “reduce” should be replaced with “reducing” for clarity.
-In line 5, “occur” should be replaced with “occurring” for clarity.
Appropriate correction is required.
Claim 23 is objected to because of the following informalities:  
-Line 2 should be amended to include a colon (:) following the phrase “consisting of”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 1-4, 6, and 30-33 are rejected under 35 U.S.C. 103 as being unpatentable over Nussbaum (US 2013/0018289) in view of Moaddeb (US 2021/0330547) and Cordo (US 2013/0116606).
Regarding claim 1, Nussbaum discloses a method of tactile treatment (abstract, lines 1-2; paragraph 4, lines 1-6) comprising:
	activating one or more actuators (14, 16, 18, 20, 22, 24, and 26) of a treatment device (stimulation device 10 configured as a glove 12 in Fig. 1) to provide tactile stimulation to a treatment location of a patient (paragraph 42, lines 1-5 discloses that the device is a glove worn on the hand; paragraph 65 outlines that the stimulations are imparted to the hand in a sequential pattern);
	providing the tactile stimulation to the treatment location as a part of a rehabilitation treatment for a neurological disorder (see abstract and paragraphs 4 and 41, the device is applied to a stroke-impacted limb, or can be used therapeutically with other brain injury; see also paragraph 42, lines 1-6; paragraph 65, lines 1-4)
wherein at least a portion of the tactile stimulation is non-focal (paragraph 65 outlines that the stimulations are imparted to the hand in a sequential pattern using multiple actuators 
	Nussbaum fails to disclose that the activation of the actuators occurs upon sensing a level of movement at the treatment location, and upon sensing a second level of movement, ending the tactile stimulation to the treatment location. Nussbaum also fails to explicitly disclose that at least a portion of the tactile stimulation is passive, occurring while the patient’s attention is directed away from the rehabilitation treatment.
	However, Moaddeb teaches a tactile stimulation device (100; Fig. 8) configured to sense a level of movement of a treatment location of a patient (paragraph 40, lines 1-11 disclose that a pair of sensors 132, 134 are carried on the band of the wearable tactile device 100 to sense a disturbance of the muscle at the treatment location), and upon sensing a first level of movement, activating one or more actuators (136, 138) (paragraph 40: “One particular treatment protocol may comprise a first period of activation of the vibration elements 136, 138 which is initiated immediately after the sensing elements 132, 134 detect a tremor, or more specifically, after signals are received from one or more of the sensing elements 132, 134 that are in a range that is indicative to active tremor”), wherein the movement is related to a neurological disorder (i.e. essential tremor), and upon sensing a second level of movement, ending the tactile stimulation to the treatment location (paragraph 47: “the controller 192 and/or the App 189 may be configured (via software or firmware) to receive one or more signals from the sensing elements 132, 134, and to automatically adjust the vibration mode, either turning it on or off, or adjusting it between low, medium, and high vibration. The vibration mode in some embodiment may be automatically adjustable, via servo control or other methods, such that the vibration elements 136, 138 are caused to activate in a manner which is proportional to or matches in some way the reduction or 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Nussbaum with the sensors and method taught by Moaddeb in order to deliver a tactile stimulation to the treatment location in response to a detected muscle disturbance, and end the tactile stimulation when the muscle disturbance is sensed to have passed, thus providing the user with treatment personalized in accordance with their instantly experienced neurological symptom.
	Now modified Nussbaum fails to explicitly disclose that at least a portion of the tactile stimulation is passive, occurring while the patient’s attention is directed away from the rehabilitation treatment.
	However, Cordo teaches a method of using a wearable tactile stimulation device for a neurologically impacted limb (abstract, lines 1-8), wherein at least a portion of the tactile stimulation is passive, occurring while the patient’s attention is directed away from the rehabilitation treatment (see abstract and paragraph 3: the device is configured to deliver tactile sensation during a user’s “daily life activity”, indicating that the device can deliver treatment while the user focuses on other activities). Cordo further teaches that the use of the tactile stimulation device during daily life activity, i.e. at home, can prevent relapse of muscle related symptoms while a patient is at home outside of a medical facility (see paragraph 28).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of treatment disclosed by 
	Further, Nussbaum indicates that the disclosed device is for use in an acute phase post-stroke or other brain injury, or when a patient experiences traumatic or iatrogenic brain injury (see Nussbaum at paragraph 4), Nussbaum also indicates that “The tactile stimulation may be produced by a stroking movement, vibration, or by temperature change” and “Sensory stimulation of the hand stimulates a large amount of tissue in the sensory areas of the brain, thereby taking advantage of collateral recruitment, cortical reorganization or whatever recovery mechanism the brain employs in recovery from stroke” at paragraph 6, and further “It is notable that the hand is greatly over-represented in the sensory and motor areas of the brain. In other words, despite the relatively small size of the hands in comparison to the rest of the body, there is a very large amount of brain tissue in the sensory and motor control regions of the brain devoted to receiving sensation from and controlling the movement of the hands” at paragraph 7.
	Moaddeb directs usage of the disclosed device to tremor, and indicates that the hands are often severely impacted by tremor (see paragraph 33), and additionally indicates that “The applied vibration to the median nerve will be sensed in the brain of the user, which will alter limb shaking accordingly as part of a physiological feedback loop. The brain is thus “tricked” into playing a more involved interventional role” at paragraph 40.
	Cordo teaches a wearable device which “imparts vibratory stimuli to appendicular muscles of a patient's limb during daily life activity of the patient to reduce symptomatic relapse of spasticity” in the abstract. Cordo further notes that “Among the various injuries and disorders stroke, traumatic brain injury, cerebral palsy, focal dystonia, spastic paraparesis, and several other disorders” at paragraph 4, and further that the device can be used in cases of essential tremor (see paragraph 29, lines 1-3).
	Thus, given that Nussbaum indicates a device for providing vibratory tactile stimulation for a patient post-stroke or after a traumatic or iatrogenic brain injury, that Moaddeb further indicates the use of tactile vibration for treatment of the muscular dysfunction associated with tremors, and that Cordo further postulates that tactile vibration can be used to treat the possible symptoms of all three of these disorders (i.e. stroke, traumatic injury, and tremor associated dysfunction), one of ordinary skill in the art would recognize that these devices provide analogous treatment, and that the skilled artisan would look to the teachings of Moaddeb and Cordo for further optimization of the device disclosed by Nussbaum.
Regarding claim 2, Nussbaum in view of Moaddeb and Cordo disclose the method of claim 1, as discussed above.
	Modified Nussbaum further discloses wherein the treatment device (Nussbaum: stimulation device 10 configured as a glove 12 in Fig. 1) comprises two or more actuators (Nussbaum: 14, 16, 18, 20, 22, 24, and 26) (Nussbaum: paragraph 42, lines 1-4; Fig. 1);
	wherein two or more of the actuators are activated (Nussbaum: 14, 16, 18, 20, 22, 24, and 26) to provide a sequence of tactile stimulation to the treatment location (Nussbaum: abstract, lines 1-2; paragraph 42, lines 1-5 discloses that the device is a glove worn on the hand; paragraph 65 outlines that the stimulations are imparted to the hand in a sequential pattern);

	and wherein the sequence of tactile stimulations are applied to skin of the patient in proximity to the joint (Nussbaum: abstract, lines 1-5).
Regarding claim 3, Nussbaum in view Moaddeb and of Cordo disclose the method of claim 2, as discussed above.
	Modified Nussbaum further discloses wherein the joint is in a hand of the patient (Nussbaum: paragraph 42, lines 1-5 discloses that the device is a glove worn on the hand; paragraph 65 outlines that the stimulations are imparted to the hand in a sequential pattern, and Fig. 1 shows that some of the actuators are placed in proximity to the joints of each finger).
Regarding claim 4, Nussbaum in view of Moaddeb and Cordo disclose the method of claim 2, as discussed above.
	Modified Nussbaum further discloses wherein the treatment device (Nussbaum: stimulation device 10 configured as a glove 12 in Fig. 1) is a wearable device (Nussbaum: Fig. 1; paragraph 42, lines 1-5).
Regarding claim 6, Nussbaum in view of Moaddeb and Cordo disclose the method of claim 2, as discussed above.
	Modified Nussbaum further discloses wherein the rehabilitation treatment induces motor function improvements (Nussbaum: paragraph 3: see “functional improvements”) and the neurological disorder is resultant in part by a stroke or a nervous system injury (Nussbaum: paragraph 4 indicates that the injury can be from stroke or traumatic brain injury; further, 
Regarding claim 30, Nussbaum in view of Moaddeb and Cordo disclose the method of claim 1, as discussed above.
Currently, modified Nussbaum fails to disclose that the treatment is provided at least daily over the length of treatment.
However, Cordo teaches a method of using a wearable tactile stimulation device wherein the treatment is part of a chronic rehabilitation treatment configured for use at least daily (see abstract and paragraph 3: the device is configured to deliver tactile sensation during a user’s “daily life activity”; see also paragraph 28 which outlines the use of the device every hour in between medical facility visits, and paragraph 29, lines 7-18). Cordo further teaches that the use of the tactile stimulation device during daily life activity, i.e. at home, can prevent relapse of muscle related symptoms while a patient is at home outside of a medical facility (see paragraph 28).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of treatment disclosed by modified Nussbaum to include the capability of using the tactile stimulation device daily as taught by Cordo, so that relapse of muscular related symptoms can be mitigated between visits to a medical facility.
Regarding claim 31, Nussbaum in view of Moaddeb and Cordo disclose the method of claim 1, as discussed above.
	Modified Nussbaum discloses wherein the treatment location is a joint of the patient (Nussbaum: abstract, lines 1-2; paragraph 42, lines 1-5 discloses that the device is a glove worn 
	and wherein the sequence of tactile stimulations are applied to skin of the patient in proximity to the joint (Nussbaum: abstract, lines 1-5).
Regarding claim 32, Nussbaum in view of Moaddeb and Cordo disclose the method of claim 1, as discussed above.
	Modified Nussbaum discloses wherein the treatment location is a joint of the patient (Nussbaum: abstract, lines 1-2; paragraph 42, lines 1-5 discloses that the device is a glove worn on the hand; paragraph 65 outlines that the stimulations are imparted to the hand in a sequential pattern, and Fig. 1 shows that some of the actuators are placed in proximity to the joints of each finger);
	and wherein the sequence of tactile stimulations are applied to skin of the patient in proximity to the joint (Nussbaum: abstract, lines 1-5).
Currently, modified Nussbaum fails to disclose that the treatment is provided at least daily over the length of treatment.
However, Cordo teaches a method of using a wearable tactile stimulation device wherein the treatment is part of a chronic rehabilitation treatment configured for use at least daily (see abstract and paragraph 3: the device is configured to deliver tactile sensation during a user’s “daily life activity”; see also paragraph 28 which outlines the use of the device every hour in between medical facility visits; paragraph 29, lines 7-18) Cordo further teaches that the use of the tactile stimulation device during daily life activity, i.e. at home, can prevent relapse of 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of treatment disclosed by modified Nussbaum to include the capability of using the tactile stimulation device daily as taught by Cordo, so that relapse of muscular related symptoms can be mitigated between visits to a medical facility.
Regarding claim 33, Nussbaum in view of Moaddeb and Cordo disclose the method of claim 2, as discussed above.
Modified Nussbaum further discloses that sequentially activating the actuators (Nussbaum: 14, 16, 18, 20, 22, 24, and 26) to provide the sequence of tactile stimulations to the disabled limb further comprises sequentially activating, with a predetermined temporal offset between the sequential activations, the actuators (Nussbaum: 14, 16, 18, 20, 22, 24, and 26) in a sequential order (Nussbaum: abstract, lines 1-2; Fig. 1; paragraph 65, lines 1-6). 
Claims 13-16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Nussbaum (US 2013/0018289) in view of Cordo (US 2013/0116606).
Regarding claim 13, Nussbaum discloses a method of treatment comprising:
providing a first sequence of vibrotactile stimulations at a first location of a limb of a patient as a part of a treatment for a neurological disorder (paragraph 65 outlines the sequential vibration to the hand of the patient; abstract, lines 1-2 outline that the device is to treat post-stroke disability; paragraph 4, lines 1-6 further outline use of the device for traumatic and iatrogenic brain injury; paragraph 7 further outlines the sensory function improvement achieved by hand stimulation);

providing the first vibrotactile stimulation for a first time period (paragraph 65 outlines the sequential vibration to the hand of the patient, and further outlines that each type of actuator, i.e. thumb actuators 16, index finger actuators etc., are each sequentially activated and released before moving sequentially to a next finger or portion of the hand, and that the cycle can be repeated);
providing the second vibrotactile stimulation for a second time period (paragraph 65 outlines the sequential vibration to the hand of the patient, and further outlines that each type of actuator, i.e. thumb actuators 16, index finger actuators etc., are each sequentially activated and released before moving sequentially to a next finger or portion of the hand, and that the cycle can be repeated)
wherein at least a portion of the tactile stimulation is non-focal (paragraph 65 outlines that the stimulations are imparted to the hand in a sequential pattern using multiple actuators over the entire surface of the hand, thus the treatment occurs non-focally over multiple portions of the hand as opposed to a single location).
Nussbaum fails to disclose that the rehabilitation occurs as part of a chronic treatment configured for mobile or at-home rehabilitation applied during daily life, at least a portion of the 
However, Cordo teaches a method of using a wearable tactile stimulation device for treating a neurologically impacted limb (abstract, lines 1-8), wherein the treatment is part of a chronic treatment configured for at-home treatment applied during daily life (see abstract and paragraph 3: the device is configured to deliver tactile sensation during a user’s “daily life activity”; see also paragraph 28 which outlines the use of the device every hour in between medical facility visits) provided passively, occurring in the background while the patient’s attention is directed away from the stimulation treatment (see abstract and paragraph 3: the device is configured to deliver tactile sensation during a user’s “daily life activity”, indicating that the device can deliver treatment while the user focuses on other activities), and further that the device treats spasticity (see Title). Cordo further teaches that the use of the tactile stimulation device during daily life activity, i.e. at home, can prevent relapse of muscle related symptoms while a patient is at home outside of a medical facility (see paragraph 28).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of treatment disclosed by Nussbaum to include the capability of using the tactile stimulation device at home during activities of daily living, such that the treatment is delivered passively, occurring while the patient’s attention is directed away from the treatment as taught by Cordo, so that relapse of muscular related symptoms can be mitigated between visits to a medical facility.
Further, Nussbaum indicates that the disclosed device is for use in an acute phase post-stroke or other brain injury, or when a patient experiences traumatic or iatrogenic brain injury (see Nussbaum at paragraph 4), Nussbaum also indicates that “The tactile stimulation may be vibration, or by temperature change” and “Sensory stimulation of the hand stimulates a large amount of tissue in the sensory areas of the brain, thereby taking advantage of collateral recruitment, cortical reorganization or whatever recovery mechanism the brain employs in recovery from stroke” at paragraph 6, and further “It is notable that the hand is greatly over-represented in the sensory and motor areas of the brain. In other words, despite the relatively small size of the hands in comparison to the rest of the body, there is a very large amount of brain tissue in the sensory and motor control regions of the brain devoted to receiving sensation from and controlling the movement of the hands” at paragraph 7.
	Cordo teaches a wearable device which “imparts vibratory stimuli to appendicular muscles of a patient's limb during daily life activity of the patient to reduce symptomatic relapse of spasticity” in the abstract. Cordo further notes that “Among the various injuries and disorders affecting volitional movement, a subset of these conditions produces dysfunctional patterns of muscle contraction, including too much involuntary postural muscle tone (i.e., "hypertonia") and contraction of the wrong muscles during intentional movement (i.e., "dyssynergia"). Symptoms such as these can occur following stroke, traumatic brain injury, cerebral palsy, focal dystonia, spastic paraparesis, and several other disorders” at paragraph 4, and further that the device can be used in cases of essential tremor (see paragraph 29, lines 1-3).
	Thus, given that Nussbaum indicates a device for providing vibratory tactile stimulation for a patient post-stroke or after a traumatic or iatrogenic brain injury, and that Cordo further postulates that tactile vibration can be used to treat the possible symptoms of all both of these disorders (i.e. stroke, traumatic injury), as well as tremor associated dysfunction, one of ordinary skill in the art would recognize that these devices provide analogous treatment, and that the 
Regarding claim 14, Nussbaum in view of Cordo disclose the method of claim 13, as discussed above.
Modified Nussbaum further discloses providing a wearable tactile stimulation device (Nussbaum: 10) configured to provide the sequences of vibrotactile stimulation (Nussbaum: Fig. 1; paragraph 42, lines 1-5; see also paragraph 65).
Regarding claim 15, Nussbaum in view of Cordo disclose the method of claim 14, as discussed above.
Modified Nussbaum further discloses wherein the at least one of the first location and the second location is a joint of the patient (Nussbaum: paragraph 65 outlines the sequential vibration to the hand of the patient, and further outlines that each type of actuator, i.e. thumb actuators 16, index finger actuators etc., are each sequentially activated and released before moving sequentially to a next finger or portion of the hand, and that the cycle can be repeated; Fig. 1 further illustrates the position of the actuators in a proximity of a patient’s finger joint); and 
wherein vibrotactile stimulations applied at one or both of the first location and the second location of the patient are applied to the skin of the patient in proximity to the joint (Nussbaum: abstract, lines 1-5).
Regarding claim 16, Nussbaum in view of Cordo disclose the method of claim 15, as discussed above.

Regarding claim 19, Nussbaum in view of Cordo disclose the method of claim 15, as discussed above.
	Modified Nussbaum further discloses wherein the vibrotactile stimulations are provided in an outpatient capacity of the neurological disorder as part of the rehabilitation treatment (Cordo: abstract and paragraph 3 which indicate that the vibrational treatment occurs during daily life activity, and paragraph 28, lines 1-5).
Claims 21-23 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Moaddeb (US 2021/0330547) in view of Cordo (US 2013/0116606).
Regarding claim 21, Moaddeb discloses a method of treatment (abstract, lines 1-3) comprising:
monitoring, by a microcontroller (192) (paragraph 47 indicates the use of a controller 192 in the device 100; paragraph 51 indicates that the controller can be configured as a microcontroller) of a treatment device (100) located at a neurologically affected limb of a patient (abstract, lines 1-5; paragraph 39, lines 1-8; Fig. 8), a motion signal from a motion sensor (132, 134)  of the treatment device (100) ((paragraph 47: “the controller 192 and/or the App 189 may be configured (via software or firmware) to receive one or more signals from the sensing elements 132, 134, and to automatically adjust the vibration mode, either turning it on or off, or adjusting it between low, medium, and high vibration. The vibration mode in some embodiment may be automatically adjustable, via servo control or other methods, such that the vibration 136, 138 are caused to activate in a manner which is proportional to or matches in some way the reduction or increase in amplitude, intensity and/or prevalence of tremor”));
upon sensing a first level of the motion signal, sequentially activating by the microcontroller (192), in response to the motion signal, actuators (136, 138) to provide a sequence of tactile stimulations to the neurologically affected limb as part of a rehabilitation treatment ((paragraph 47: “the controller 192 and/or the App 189 may be configured (via software or firmware) to receive one or more signals from the sensing elements 132, 134, and to automatically adjust the vibration mode, either turning it on or off, or adjusting it between low, medium, and high vibration. The vibration mode in some embodiment may be automatically adjustable, via servo control or other methods, such that the vibration elements 136, 138 are caused to activate in a manner which is proportional to or matches in some way the reduction or increase in amplitude, intensity and/or prevalence of tremor”; see also paragraph 59: “activation of the vibration elements 136, 138 is applied in an at least partially random or pseudo-random manner” to include “timing of particular combinations of more than one element of a particular type of energy”));
and deactivating, by the microcontroller (192), the actuators (136, 138) (paragraph 47: “the controller 192 and/or the App 189 may be configured (via software or firmware) to receive one or more signals from the sensing elements 132, 134, and to automatically adjust the vibration mode, either turning it on or off, or adjusting it between low, medium, and high vibration. The vibration mode in some embodiment may be automatically adjustable, via servo control or other methods, such that the vibration elements 136, 138 are caused to activate in a manner which is proportional to or matches in some way the reduction or increase in amplitude, intensity and/or prevalence of tremor”);

wherein the tactile stimulation is applied to skin of the neurologically affected limb (paragraph 40, lines 1-8; Fig. 8);
Moaddeb fails to explicitly disclose that at least a portion of the tactile stimulation is passive, occurring in the background while the patient’s attention is directed away from the stimulation treatment, and that the treatment is chronic.
	However, Cordo teaches a method of using a wearable tactile stimulation device wherein the treatment is provided passively, occurring in the background while the patient’s attention is directed away from the rehabilitation treatment (see abstract and paragraph 3: the device is configured to deliver tactile sensation during a user’s “daily life activity”, indicating that the device can deliver treatment while the user focuses on other activities), and that the treatment is part of a chronic rehabilitation treatment configured for use at least daily (see abstract and paragraph 3: the device is configured to deliver tactile sensation during a user’s “daily life activity”; see also paragraph 28 which outlines the use of the device every hour in between medical facility visits). Cordo further teaches that the use of the tactile stimulation device during daily life activity, i.e. at home, can prevent relapse of muscle related symptoms while a patient is at home outside of a medical facility (see paragraph 28).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of treatment disclosed by Moaddeb to include the capability of using the tactile stimulation device at home during activities of daily living, such that the treatment is delivered passively, occurring while the 
Regarding claim 22, Moaddeb in view of Cordo disclose the method of claim 21, as discussed above.
Modified Moaddeb further discloses deactivating the actuators (Moaddeb: 136, 138), by the microcontroller (Moaddeb: 192), in response to the motion signal (Moaddeb paragraph 47: “the controller 192 and/or the App 189 may be configured (via software or firmware) to receive one or more signals from the sensing elements 132, 134, and to automatically adjust the vibration mode, either turning it on or off, or adjusting it between low, medium, and high vibration. The vibration mode in some embodiment may be automatically adjustable, via servo control or other methods, such that the vibration elements 136, 138 are caused to activate in a manner which is proportional to or matches in some way the reduction or increase in amplitude, intensity and/or prevalence of tremor”).
Regarding claim 23, Moaddeb in view of Cordo disclose the method of claim 21, as discussed above.
Modified Moaddeb further discloses providing the sequence of tactile stimulation as a part of a rehabilitation therapy for Parkinson’s disorder (Moaddeb paragraph 33: “Parkinson’s tremor”).
Regarding claim 28, Moaddeb in view of Cordo disclose the method of claim 1, as discussed above.
Modified Moaddeb discloses wherein deactivating, by the microcontroller (Moaddeb: 192), is in response to an amount of time of the sequence of tactile stimulations (Moaddeb paragraph 47: “the controller 192 and/or the App 189 may be configured (via software or 132, 134, and to automatically adjust the vibration mode, either turning it on or off, or adjusting it between low, medium, and high vibration. The vibration mode in some embodiment may be automatically adjustable, via servo control or other methods, such that the vibration elements 136, 138 are caused to activate in a manner which is proportional to or matches in some way the reduction or increase in amplitude, intensity and/or prevalence of tremor”; Moaddeb paragraph 59: “Parameters that may be adjusted, randomly, or non-randomly, by the controller 192 include: time of application of energy”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAIGE K BUGG whose telephone number is (571)272-8053. The examiner can normally be reached Monday-Thursday 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/PAIGE KATHLEEN BUGG/Examiner, Art Unit 3785                                                                                                                                                                                                        
/KENDRA D CARTER/Supervisory Patent Examiner, Art Unit 3785